     8:20-cv-00141-JFB-SMB Doc # 30 Filed: 09/18/20 Page 1 of 9 - Page ID # 231




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

DONNA J. HAMILTON, now known as
DONNA J. LUNSFORD, on behalf of herself
and all others similarly situated;                               8:20CV141

                      Plaintiff,
                                                      MEMORANDUM AND ORDER
        vs.

CREDIT BUREAU SERVICES, INC., and
C.J. TIGHE,

                      Defendants.


        This matter is before the Court on defendants Credit Bureau Services, Inc.’s and

and C.J. Tighe’s (collectively “Credit Bureau”) motion to dismiss, Filing No. 15, and the

plaintiff Donna Hamilton, n/k/a Donna Lunsford’s (“Lunsford”) motion to supplement the

record, Filing No. 24.     This is a putative class action under the Fair Debt Reporting

Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., and the Nebraska Consumer

Protection Act, Neb. Rev. Stat. § 59-1601 et seq. Jurisdiction is premised on 28 U.S.C.

§ 1331.

I.      BACKGROUND

        In its motion to dismiss, Credit Bureau challenges the plaintiff’s standing to bring

this action for the reason that Lunsford failed to list the claim as a potential asset in her

bankruptcy case in the United States Bankruptcy Court for the District of Nebraska, In re

Donna Jean Lunsford f/k/a Donna Jean Hamilton, No. 19-81425-TLS (Bankr. D. Neb)

(“In re Lunsford”).    Credit Bureau also asserts that the plaintiff should be judicially

estopped from pursuing the claim because she took an inconsistent position in

bankruptcy court by failing to disclose the claim.

                                             1
      8:20-cv-00141-JFB-SMB Doc # 30 Filed: 09/18/20 Page 2 of 9 - Page ID # 232




         The plaintiff seeks leave to supplement the record with documents showing that

since the filing of the motion to dismiss and related pleadings, the bankruptcy case has

been reopened, the bankruptcy trustee has chosen to pursue the claim and to retain

plaintiff’s counsel, and has entered into an agreement with Ms. Lunsford to split any

recovery after expenses between the bankruptcy estate and the debtor. Filing No. 25-1,

Ex. 1, Declaration of William Reinbrecht; Filing No. 25-2, Exs. 1A to 1E. The defendant

opposes the motion to supplement, submitting documentation that it has objected to

Lunsford’s actions in bankruptcy court. Filing No. 27-1, Ex. 1, Objection. In reply, the

plaintiff submits evidence that the bankruptcy court has overruled the defendant’s

objection and granted the trustee’s motion to compromise the claim. Filing No. 29-1,

bankruptcy court text order. Further, the plaintiff states she will move for the addition of

Donna Lunsford’s bankruptcy estate as a real party in interest. Filing No. 28, Plaintiff’s

Reply Brief at 5.

         As a threshold matter, the Court first finds the plaintiff’s motion to supplement the

record should be granted.        The court need not address the defendant’s arguments

opposing leave to supplement because the court can take judicial notice of the

bankruptcy court pleadings. See Nelson Auto Ctr., Inc. v. Multimedia Holdings Corp.,

951 F.3d 952 (8th Cir. 2020) (stating courts “may consider materials that are part of the

public record or do not contradict the complaint, and materials that are “necessarily

embraced by the pleadings” at the motion to dismiss stage).

II.      FACTS

         The Court has reviewed the bankruptcy court records and has listened to the

audio recording of the relevant hearing. See In re Lunsford, No. 19–81425-TLS, Filing



                                               2
     8:20-cv-00141-JFB-SMB Doc # 30 Filed: 09/18/20 Page 3 of 9 - Page ID # 233




No. 33 (Bankr. D. Neb. Sept. 8, 2020).            The record shows that the plaintiff filed a

Chapter 7 Bankruptcy Petition on September 24, 2019.               Id., Filing No. 1, Chapter 7

Voluntary Petition. In her verified petition, she stated she had no claims against third

parties, either filed or unfiled. Id. at 13. On January 6, 2020, her debts were discharged

and the case was closed on January 21, 2020. Id., Filing Nos. 10 & 12. This action

was filed on April 13, 2020.        Filing No. 1, Complaint.     On June 18, 2020, Lunsford

moved to reopen the bankruptcy proceeding and amended her schedules to include this

action.     In re Lunsford, No. 19-81425-TLS, Filing Nos. 13 & 16. Richard Myers was

appointed as Trustee and he notified the Bankruptcy Court of intent to claim the asset.

Id., Filing Nos. 17 & 18. The bankruptcy court granted the Trustee’s motion to employ

Lunsford’s counsel in this case as special counsel to the Trustee. Id., Filing No. 25.

After a hearing on September 8, 2020, the bankruptcy court granted the trustee’s

motion for an order authorizing the settlement of the estate’s cause of action in this

case.      Id., Filing No. 33.    Plaintiff has shown that the omission of the claim was

unknowing and inadvertent. Filing No. 21, Ex. 1, Declaration of Rebecca Abell-Brown at

2. The correspondence that forms the basis of the plaintiff’s claim predates the filing of

the bankruptcy petition.

I.        LAW

          Under Article III of the United States Constitution, the jurisdiction of federal courts

extends only to actual cases or controversies. U.S. Const. art. III, § 2, cl. 1. “Standing

is a threshold inquiry and jurisdictional prerequisite that must be resolved before

reaching the merits of a suit.” Curtis Lumber Co. v. Louisiana Pac. Corp., 618 F.3d 762,

770 (8th Cir. 2010) (quoting Medalie v. Bayer Corp., 510 F.3d 828, 829 (8th Cir. 2007)



                                                 3
   8:20-cv-00141-JFB-SMB Doc # 30 Filed: 09/18/20 Page 4 of 9 - Page ID # 234




(internal quotations omitted)).   Standing and the real party in interest rule are distinct,

but intertwined, concepts. Curtis Lumber, 618 F.3d at 770 n.2. Standing requires (1) an

injury in fact (2) fairly traceable to the defendant's actions and (3) likely to be redressed

by a favorable decision. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992).

       The real party in interest requirement, on the other hand, focuses on ensuring

that the proper plaintiff is prosecuting the claim, i.e., that the plaintiff is the person who

possesses the right to be enforced. Mitchell Food Prods., Inc. v. United States, 43 F.

App'x 369, 369–70 (Fed. Cir. 2002) (unpublished opinion). Real party in interest, unlike

standing, is not jurisdictional and can be cured under Federal Rule of Civil Procedure

17(a). Id.

       “Federal Rule of Civil Procedure 17(a) provides that every “action must be

prosecuted in the name of the real party in interest.’” Curtis Lumber Co., 618 F.3d at

771. “The function of this rule ‘is simply to protect the defendant against a subsequent

action by the party actually entitled to recover, and to insure generally that the judgment

will have its proper effect as res judicata.’” Id. (quoting Fed. R. Civ. P. 17(a) advisory

committee note (1966)).      “Accordingly, Rule 17(a) requires that the plaintiff “actually

possess, under the substantive law, the right sought to be enforced.’”           Id. (quoting

United HealthCare Corp. v. Am. Trade Ins. Co., 88 F.3d 563, 569 (8th Cir. 1996). This

inquiry is addressed as a matter of law. Id.

       The Bankruptcy Code provides that the trustee in a bankruptcy case is the

representative of the estate and has the capacity to sue and be sued. 11 U.S.C. §

323(a)&(b). Because causes of action belonging to the debtor at the time of the petition

belong to the bankruptcy estate, only the chapter 7 trustee is the real party in interest to



                                               4
   8:20-cv-00141-JFB-SMB Doc # 30 Filed: 09/18/20 Page 5 of 9 - Page ID # 235




pursue prepetition causes of action. Killmeyer v. Oglebay Norton Co., 817 F. Supp. 2d

681, 689 (W.D. Pa. 2011). A defect that implicates Article III standing does not preclude

the plaintiff from later remedying the defect by taking steps to ensure the real party in

interest is prosecuting the claim. Wolfe v. Gilmour Mfg. Co., 143 F.3d 1122, 1126-27

(8th Cir. 1998) (stating the defect can be remedied after the fact because “Article III

standing existed when the plaintiff commenced her lawsuit, she simply was not the real

party in interest who was entitled to prosecute the claim.”); see also United States v.

Cameron-Ehlen Grp., Inc., No. 13-CV-3003 (WMW/DTS), 2020 WL 4476427, at *4 (D.

Minn. Aug. 4, 2020).

       Rule 17 of the Federal Rules of Civil Procedure applies to the transfer of legal

interests “occurring prior to the commencement of a lawsuit.” ELCA Enters., Inc. v.

Sisco Equip. Rental & Sales, Inc., 53 F.3d 186, 190 n.4 (8th Cir. 1995).            Indeed,

dismissal is not permitted based on a “failure to prosecute in the name of the real party

in interest until, after an objection, a reasonable time has been allowed for the real party

in interest to ratify, join, or be substituted into the action.”   Fed. R. Civ. P. 17(a)(3);

accord Wolfe, 143 F.3d at 1126–27. “After ratification, joinder, or substitution, the action

proceeds as if it had been originally commenced by the real party in interest.” Fed. R.

Civ. P. 17(a)(3). Also, under Rule 21 of the Federal Rules of Civil Procedure, parties

may be added by order of the court on motion of any party, or of its own initiative at any

stage of the action, on just terms. See Boyd v. City of Oakland, 458 F. Supp. 2d 1015,

1040 (N.D. Cal. 2006) (“A court may invoke Rule 21 sua sponte to add a party. . . in

order to cure a Rule 17 real party in interest defect.”).




                                              5
   8:20-cv-00141-JFB-SMB Doc # 30 Filed: 09/18/20 Page 6 of 9 - Page ID # 236




       The doctrine of judicial estoppel prevents a litigant who takes a position in one

legal proceeding—and succeeds—from later assuming a contrary position. Scudder v.

Dolgencorp, LLC, 900 F.3d 1000, 1006 (8th Cir. 2018). In determining whether judicial

estoppel applies, courts consider: (1) whether “a party's later position [is] clearly

inconsistent with its prior position,” (2) “whether the party has succeeded in persuading

a court to accept that party’s earlier position, so that judicial acceptance of an

inconsistent position in a later proceeding would create the perception that either the

first or the second court was misled,” and (3) “whether the party seeking to assert an

inconsistent position would derive an unfair advantage or impose an unfair detriment on

the opposing party if not estopped.’” New Hampshire v. Maine, 532 U.S. 742, 750-51

(2001).

       “In the bankruptcy context, a party may be judicially estopped from asserting a

cause of action not raised in a reorganization plan or otherwise mentioned in the

debtor's schedules or disclosure statements” because the “debtor's failure to list a claim

in the mandatory bankruptcy filings is tantamount to a representation that no such claim

existed.”   Stallings v. Hussmann Corp., 447 F.3d 1041, 1047 (8th Cir. 2006) (internal

quotation marks omitted).     But “judicial estoppel does not apply when a debtor's prior

position was taken because of a good-faith mistake rather than as part of a scheme to

mislead the court.” Id. at 1049 (internal quotation marks omitted). Because “[c]areless

or inadvertent disclosures are not the equivalent of deliberate manipulation,” a court

“should only apply the [judicial-estoppel] doctrine as an extraordinary remedy when a

party's inconsistent behavior will result in a miscarriage of justice.” Id.




                                              6
       8:20-cv-00141-JFB-SMB Doc # 30 Filed: 09/18/20 Page 7 of 9 - Page ID # 237




          The Eighth Circuit recognizes that judicial estoppel may be applied even if a

debtor later reopens bankruptcy proceedings to disclose a previously undisclosed claim.

See Jones v. Bob Evans Farms, Inc., 811 F.3d 1030, 1033–34 (8th Cir. 2016).

Application of judicial estoppel in such circumstances, however, is not required. Id. at

1032 (acknowledging that application of judicial estoppel is within the district court's

discretion).    Judicial estoppel is more likely to be applied in a chapter 13 bankruptcy

than a chapter 7 bankruptcy. See Combs v. The Cordish Cos., 862 F.3d 671, 679 (8th

Cir. 2017).

III.      DISCUSSION

          The Court’s review of the record shows that plaintiff Lunsford alleges an injury in

fact that is fairly traceable to the defendant’s actions and likely to be redressable by a

favorable decision. Accordingly, the court finds plaintiff Lunsford alleges an actual case

or controversy and had Article III standing when she commenced this action.              The

record shows, however, that she was not the proper party to pursue that claim. The

Court finds the chapter 7 bankruptcy trustee is the real party in interest to pursue this

action on behalf of the bankruptcy estate.

          Though the prepetition FDCPA claim was an (undisclosed) asset of the

bankruptcy estate, and therefore did not “belong” to Lunsford at the time she filed this

action, the nonjurisdictional standing defect that existed at the commencement of this

lawsuit can be remedied by substituting the trustee in place of the plaintiff. The plaintiff

reopened her bankruptcy estate and reached a settlement with the trustee whereby the

trustee retained plaintiff’s counsel to prosecute the claim on the trustee’s behalf. The

claim is now part of the bankruptcy estate. The bankruptcy court has authorized the



                                               7
    8:20-cv-00141-JFB-SMB Doc # 30 Filed: 09/18/20 Page 8 of 9 - Page ID # 238




trustee to pursue the action and to share a percentage of proceeds, if any, with the

plaintiff.   By virtue of these events in bankruptcy court, the real party in interest, the

trustee, is prosecuting the FDCPA claims. See e.g., Wolfe, 143 F.3d at 1126-27. In

recognition of that circumstance, the Court finds it appropriate to substitute the

bankruptcy trustee for the plaintiff on its own motion. The defendant’s motion to dismiss

for lack of standing will be rendered moot by the substitution of the bankruptcy trustee

as plaintiff and should therefore be denied.1

        Further, the Court declines to apply the doctrine of judicial estoppel to the claim.

Although the plaintiff admittedly failed to disclose the claim to the bankruptcy court,

there has been no showing of bad faith.                    The factors considered in connection with

judicial estoppel have not been satisfied.               See New Hampshire, 532 U.S. at 750-51.

The allegedly inconsistent representation in bankruptcy court has been remedied—the

resolution of the bankruptcy proceedings is no longer premised on the bankruptcy

court's acceptance of the representation that no FDCPA claim existed.                             Further, the

defendant has not been disadvantaged by the substitution of the trustee because the

trustee will pursue the case on the same claims and theories. In these circumstances,

the trustee and plaintiff's creditors should not be denied the benefit of a claim and

potential recovery, due to the plaintiff's failure to disclose. Accordingly,

        IT IS ORDERED:

        1.       Plaintiffs motion to supplement the record (Filing No. 24) is granted.

        2.       Defendants’ motion to dismiss (Filing No. 15) is denied as moot.


1
 The substitution will operate as a dismissal of Donna Lunsford as party plaintiff. Ho wever, t hough no t
the real party in interest, she may continue to serve as representat ive plaintif f , f or t he b enef it of t he
bankruptcy estate and in accordance with the agreement approved by the bankruptcy court , should t he
action be certified as a class action.

                                                       8
8:20-cv-00141-JFB-SMB Doc # 30 Filed: 09/18/20 Page 9 of 9 - Page ID # 239




   3.    Richard D. Myers, bankruptcy trustee for the bankruptcy estate of Donna

         Jean Lunsford, is substituted for Donna J. Hamilton, now known as Donna

         J. Lunsford, as plaintiff in this action and is represented by O. Randolph

         Bragg and the law firm of Horwitz, Horwitz & Assoc., Pamela A. Car and

         William L. Reinbrecht of Car & Reinbrecht, P.C., LLO.

   4.    The clerk is directed to correct the record to reflect this substitution.

   Dated this 18th day of September, 2020.

                                              BY THE COURT:

                                              s/ Joseph F. Bataillon
                                              Senior United States District Judge




                                         9
